Per Curiam: This was an action of debt, commenced in the circuit court of Alexander county by the State’s attorney of that county, in the name of the People of the State of Illinois, against the St. Louis and Cairo Railroad Company, for the recovery of penalties for alleged extortion and unjust discrimination, in violation of the “Act to prevent extortion and unjust discrimination,” etc., by railroad companies, passed May 2, 1873. (Rev. Stat. 1874, p. 816.) The circuit court, on motion by the defendant, dismissed the case, on the ground of want of authority in the State’s attorney, of his own motion, to bring the suit, and the plaintiff took this appeal directly to this court. The appeal must be dismissed for want of jurisdiction in this court to entertain it. The appeal should have been taken to the Appellate Court. The case not being a criminal case above the grade of a misdemeanor, and it not involving a franchise, or freehold, or the validity of a statute, or construction of the constitution, and not relating to the revenue, and the State not being interested in it; as a party or otherwise, it is not one of the cases in which an appeal may be taken directly to this court. Laws of 1879, p. 222. The appeal is dismissed, with leave to appellant to withdraw the transcript of the record, and to file the same in the Appellate Court, if so desired. Appeal dismissed.